Exhibit 10.1
Execution Copy
STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of September 18,
2009, is made by and between QuikByte Software, Inc., a Colorado corporation
(the “Company”), and each of the Investors listed on Exhibit A hereto (each, an
“Investor” and collectively, the “Investors”).
RECITALS
     WHEREAS, the Company is a party to that certain Merger Agreement, dated as
of July 14, 2009, as amended (the “Merger Agreement”), by and among the Company,
Sorrento Therapeutics, Inc., a Delaware corporation (“Sorrento”), Sorrento
Merger Corp., Inc., a Delaware corporation and wholly-owned subsidiary of the
Company (“Merger Sub”), Stephen Zaniboni, as Stockholders’ Agent thereunder, and
Glenn Halpryn, as Parent Representative thereunder, pursuant to which the
Company will acquire Sorrento via a merger whereby Merger Sub will be merged
with and into Sorrento (the “Merger”) with Sorrento continuing as the surviving
entity in the Merger and as a wholly-owned subsidiary of the Company; and
     WHEREAS, the closing of the Merger (the “Merger Closing”) is subject to,
among other conditions, the Company’s receipt of an aggregate investment of
$2.0 million in exchange for shares of common stock, $0.0001 par value, of the
Company (the “Common Stock”); and
     WHEREAS, the Investors desire to acquire from the Company, and the Company
desires to issue and sell to the Investors, in the manner and on the terms and
conditions hereinafter set forth, 44,634,374 shares of Common Stock
(collectively, the “Shares”); and
     WHEREAS, in connection with the Investors’ purchase of the Shares, the
Company and the Investors desire to establish certain rights and obligations
between themselves.
     NOW, THEREFORE, in consideration of these premises, the mutual covenants
and agreements herein contained and for other good and valuable consideration,
the sufficiency and receipt of which are hereby acknowledged, the Company and
each of the Investors hereby agree as follows:
SECTION I  DEFINITIONS.
     The following terms when used in this Agreement have the following
respective meanings:
     “1933 Act” means the Securities Act of 1933, as amended.
     “1934 Act” means the Securities Exchange Act of 1934, as amended.
     “Affiliate” means with respect to any Person, any (i) officer, director,
partner or holder of more than 10% of the outstanding shares or equity interests
of such Person, (ii) any relative of such Person, or (iii) any other Person
which directly or indirectly controls, is controlled by, or is under common
control with such Person. A Person will be deemed to control another Person if
such Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the “Controlled” Person, whether
through ownership of voting securities, by contract, or otherwise.
     “Agreement” has the meaning set forth in the recitals hereto.
     “Articles of Incorporation” means the Articles of Incorporation of the
Company, as amended and restated and as on file with the Secretary of State of
the State of Colorado on the date of this Agreement.

 



--------------------------------------------------------------------------------



 



     “Business Day” means a day other than Saturday, Sunday or statutory holiday
in the State of Florida and in the event that any action to be taken hereunder
falls on a day which is not a Business Day, then such action shall be taken on
the next succeeding Business Day.
     “Bylaws” means the Amended and Restated Bylaws of the Company, as filed
with the SEC on the date of this Agreement.
     “Closing Date” has the meaning set forth in Section 3.1 hereof.
     “Closing” has the meaning set forth in Section 3.1 hereof.
     “Common Stock” has the meaning set forth in the recitals hereto.
     “Company” has the meaning set forth in the recitals hereto.
     “Computershare” has the meaning set forth in Section 3.2(a) hereof.
     “GAAP” means generally accepted accounting principles in the United States.
     “Governmental Authority” means the United States, any state or
municipality, the government of any foreign country, any subdivision of any of
the foregoing, or any authority, department, commission, board, bureau, agency,
court, or instrumentality of any of the foregoing.
     “Instruction Letter” has the meaning set forth in Section 3.2(a) hereof.
     “Investor(s)” has the meaning set forth in the recitals hereto.
     “Investor Lock-Up Agreement” means the lock-up letter agreement
substantially in the form of Exhibit B hereto.
     “Knowledge” means the actual knowledge of the officers of the Company after
due and diligence inquiry of the employees or agents of the Company reasonably
believed to have knowledge of such matters.
     “Lien” means any mortgage, lien, pledge, security interest, easement,
conditional sale or other title retention agreement, or other encumbrance of any
kind.
     “Material Adverse Effect” means a change or effect in the condition
(financial or otherwise), properties, assets, liabilities, rights, operations or
business of the Company which change or effect, individually or in the
aggregate, could reasonably be expected to be materially adverse to such
condition, properties, assets, liabilities, rights, operations or business.
     “Merger” has the meaning set forth in the recitals hereto.
     “Merger Agreement” has the meaning set forth in the recitals hereto.
     “Merger Closing” has the meaning set forth in the recitals hereto.
     “Merger Sub” has the meaning set forth in the recitals hereto.
     “Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, or Governmental
Authority.

2



--------------------------------------------------------------------------------



 



     “Purchase Price” means $2.0 million.
     “SEC” means the United States Securities and Exchange Commission.
     “SEC Filings” has the meaning set forth in Section 4.2 (f) hereof.
     “Shareholders” mean the record holders of shares of capital stock of the
Company.
     “Shares” has the meaning set forth in the recitals hereto.
     “Sorrento” has the meaning set forth in the recitals hereto.
SECTION II  PURCHASE AND SALE OF COMMON STOCK.
     2.1 Issuance and Purchase of Common Stock. At the Closing, based upon the
representations, warranties, covenants and agreements of the parties set forth
in this Agreement, the Company shall issue and sell to each Investor, and each
Investor shall purchase from the Company, that number of Shares set forth
opposite such Investor’s name on Exhibit A attached hereto. At the Closing, the
Company shall deliver to each Investor a copy of the Instruction Letter against
payment of that portion of the Purchase Price set forth opposite such Investor’s
name on Exhibit A.
     2.2 Payment for Common Stock. At the Closing, for all of the Shares, the
Investors shall pay to the Company, in the aggregate, the Purchase Price. Each
Investor shall pay that portion of the Purchase Price set forth opposite such
Investor’s name on Exhibit A. The Investors shall pay the Purchase Price by wire
transfers of immediately available funds to an account designated in writing by
the Company.
SECTION III  THE CLOSING.
     3.1 Closing . The closing of the issuance and sale of the Shares pursuant
to Section 2.1 hereof and certain of the other transactions contemplated hereby
(the “Closing”) shall take place contemporaneously with the execution of this
Agreement (the “Closing Date”) at the offices of Greenberg Traurig P.A., in
Miami, Florida, or such other place as agreed by the parties hereto. The Closing
shall take place immediately prior to the Merger Closing.
     3.2 Deliveries by the Company. At the Closing, the Company shall deliver or
cause to be delivered to the Investors the following items (in addition to any
other items required to be delivered to the Investors pursuant to any other
provision of this Agreement):
          (a) a copy of an instruction letter to Computershare Trust Company,
N.A. (“Computershare”), the transfer agent for the Common Stock, duly executed
by an officer of the Company directing Computershare to promptly issue
certificates representing the Shares being issued and sold by the Company to the
Investors pursuant to Section 2.1 hereof, duly recorded on the books of the
Company in the names of each of the Investors as set forth on Exhibit A (bearing
a legend that such securities have not been registered under the 1933 Act or any
state securities laws) and shall deliver such letter to Computershare (the
“Instruction Letter”); and
          (b) a certificate of the Secretary of State of the State of Colorado
as to the good standing of the Company dated within five Business Days prior to
the Closing Date.

3



--------------------------------------------------------------------------------



 



     3.3 Deliveries by the Investors . At the Closing, each of the Investors
shall deliver or cause to be delivered to the Company (in addition to any other
items required to be delivered to the Company pursuant to any other provision of
this Agreement):
          (a) payment by wire transfer of immediately available funds necessary
to satisfy each Investor’s obligations to the Company under Section 2.2 hereof
and to result in payment to the Company of the Purchase Price; and
          (b) a fully-executed Investor Lock-Up Agreement.
SECTION IV  REPRESENTATIONS AND WARRANTIES.
     4.1 Representations and Warranties of the Company. In order to induce each
of the Investors to purchase the Common Stock that it is purchasing hereunder,
the Company represents and warrants to each of the Investors as of the Closing
(unless another time is expressly provided for herein) as follows:
          (a) Organization and Standing. The Company is duly incorporated and
validly existing under the laws of the State of Colorado, and has all requisite
corporate power and authority to own or lease its properties and assets and to
conduct its business as it is presently being conducted. As of immediately prior
to the Closing, the Company did not own any equity interest, directly or
indirectly, in any other Person or business enterprise other than Merger Sub.
The Company is qualified to do business and is in good standing in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Effect upon its assets, properties, financial condition,
results of operations or business. As of immediately prior to the Closing, the
Company had no subsidiaries other than Merger Sub.
          (b) Capitalization. As of the Closing Date, the authorized capital
stock of the Company is 600,000,000 shares, consisting of (i) 500,000,000 shares
of Common Stock, of which 11,073,946 shares are issued and outstanding as of
immediately prior to the Closing, and (ii) 100,000,000 shares of preferred
stock, par value $0.0001 per share, of which no shares are issued and
outstanding as of immediately prior to the Closing. The Company has no other
class or series of equity securities authorized, issued, reserved for issuance
or outstanding. Except for the Merger and agreements to be assumed by the
Company in connection with the Merger, there are (x) no outstanding options,
offers, warrants, conversion rights, contracts or other rights to subscribe for
or to purchase from the Company, or agreements obligating the Company to issue,
transfer, or sell (whether formal or informal, written or oral, firm or
contingent), shares of capital stock or other securities of the Company (whether
debt, equity, or a combination thereof) or obligating the Company to grant,
extend, or enter into any such agreement and (y) no agreements or other
understandings (whether formal or informal, written or oral, firm or contingent)
which require or may require the Company to repurchase any of its Common Stock.
There are no preemptive or similar rights with respect to the Company’s capital
stock. There are no anti-dilution or price adjustment provisions contained in
any security issued by the Company (or in any agreement providing rights to
security holders). Other than as contemplated by the Merger Agreement, the
Company is not a party to, and, to the Knowledge of the Company, no Shareholder
is a party to, any voting agreements, voting trusts, proxies or any other
agreements, instruments or understandings with respect to the voting of any
shares of the capital stock of the Company, or any agreement with respect to the
transferability, purchase or redemption of any shares of the capital stock of
the Company. The issue and sale of the Shares to the Investors does not obligate
the Company to issue any shares of capital stock or other securities to any
Person (other than the Investors) and will not result in a right of any holder
of Company securities to adjust the exercise, conversion, exchange or reset
price under such securities. The outstanding Common Stock is all duly and
validly authorized and issued, fully paid and nonassessable.

4



--------------------------------------------------------------------------------



 



Immediately following the Merger Closing, the Shares will represent
approximately 19.83% of the issued and outstanding shares of the capital stock
of the Company on a fully-diluted basis.
          (c) Capacity of the Company; Authorization; Execution of Agreements.
The Company has all requisite corporate power, authority and capacity to enter
into this Agreement and to perform the transactions and obligations to be
performed by it hereunder. The execution and delivery of this Agreement by the
Company, and the performance by the Company of the transactions and obligations
contemplated hereby, including, without limitation, the issuance and delivery of
the Shares to the Investors hereunder, have been duly authorized by all
requisite action on the part of the Company. This Agreement has been duly
executed and delivered by a duly authorized officer of the Company and
constitutes a valid and legally binding agreement of the Company, enforceable in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws of the
United States (both state and federal), affecting the enforcement of creditors’
rights or remedies in general from time to time in effect and the exercise by
courts of equity powers or their application of principles of public policy.
          (d) Status of Shares. The Shares being issued and purchased hereunder,
all of which are to be issued by the Company to the Investors and paid for by
the Investors pursuant to the terms of this Agreement, are and will be, when
issued, (i) duly authorized, validly issued, fully paid and nonassessable,
(ii) issued in compliance with all applicable United States federal and state
securities laws, (iii) subject to restrictions under this Agreement, and
applicable United States federal and state securities laws, have the rights and
preferences set forth in the Articles of Incorporation, and (iv) free and clear
of all Liens (except for any Liens imposed on such Shares, directly or
indirectly, by the Investors).
          (e) Conflicts; Defaults. The execution and delivery of this Agreement
by the Company and the performance by the Company of the transactions and
obligations contemplated hereby and thereby to be performed by it do not
(i) violate, conflict with, or constitute a default under any of the terms or
provisions of, the Articles of Incorporation, the Bylaws, or any provisions of,
or result in the acceleration of any obligation under, any contract, note, debt
instrument, security agreement or other instrument to which the Company is a
party or by which the Company, or any of its assets, is bound; (ii) result in
the creation or imposition of any Liens (except for any Liens imposed, directly
or indirectly, by the Investors) or claims upon the Company’s assets or upon any
of the shares of capital stock of the Company; (iii) constitute a violation of
any law, statute, judgment, decree, order, rule, or regulation of a Governmental
Authority applicable to the Company; or (iv) constitute an event which, after
notice or lapse of time or both, would result in any of the foregoing. The
Company is not presently in violation of its Articles of Incorporation or
Bylaws.
          (f) SEC Filings. The SEC Filings, when filed, complied in all material
respects with the requirements of Section 13 or 15(d) of the 1934 Act, as
applicable, did not, as of the dates when filed, contain an untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The SEC Filings are all
of the filings that the Company was required to file with the SEC during the
periods covered thereby and all such filings were made on a timely basis when
due. The financial statements of the Company included in the SEC Filings
complied in all material respects with the rules and regulations of the SEC with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with GAAP applied on a consistent basis during
the periods covered by such financial statements, except as may be otherwise
specified in such financial statements or the notes thereto, and fairly present
in all material respects the financial position of the Company as of and for the
dates thereof and for the periods indicated, and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. All material
agreements to which the Company is a party or to which the property or assets of
the Company are subject and which are required

5



--------------------------------------------------------------------------------



 



to be disclosed pursuant to the 1934 Act are included as part of or specifically
identified in the SEC Filings.
          (g) Material Changes. Since the date of the latest audited financial
statements included within the SEC Filings, except as disclosed in the SEC
Filings, (i) there has been no event that would reasonably be expected to result
in a Material Adverse Effect, (ii) the Company has not incurred any liabilities
(contingent or otherwise) other than (A) trade payables and accrued expenses
incurred in the ordinary course of the business of a shell corporation
consistent with past practice and (B) liabilities not required to be reflected
in the Company’s financial statements pursuant to GAAP as required to be
disclosed in filings made with the SEC, (iii) the Company has not altered its
method of accounting or the identity of its auditors, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
shareholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock and (v) the Company has not issued any equity
securities to any officer, director or Affiliate.
          (h) Absence of Litigation. There is no action, suit, claim,
proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the
Knowledge of the Company, threatened against the Company.
          (i) Brokers, Finders, and Agents. The Company is not, directly or
indirectly, obligated to anyone acting as broker, finder or in any other similar
capacity in connection with this Agreement or the transactions contemplated
hereby. No Person has or, immediately following the consummation of the
transactions contemplated by this Agreement, will have, any right, interest or
valid claim against the Company or, as a result of any action or inaction by the
Company, the Investors, in either case for any commission, fee or other
compensation as a finder or broker in connection with the transactions
contemplated by this Agreement, nor are there any brokers’ or finders’ fees or
any payments or promises of payment of similar nature, however characterized,
that have been paid or that are or may become payable in connection with the
transactions contemplated by this Agreement, as a result of any agreement or
arrangement made by the Company.
          (j) Application of Takeover Protections. There is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Articles
of Incorporation or Bylaws that is or could become applicable to any of the
Investors as a result of the Investors and the Company fulfilling their
obligations or exercising their rights under this Agreement, including without
limitation, as a result of the Company’s issuance of the Shares and the
Investors’ ownership of the Shares.
          (k) Absence of Businesses. Neither the Company nor Merger Sub is
engaged in any business and neither the Company nor the Merger Sub has any
liability or obligation of any kind or nature other than liabilities or
obligations that are disclosed in an SEC Filing or that ordinarily and
customarily relate to the maintenance of a public company or the Merger.
          (l) Merger. To the Knowledge of the Company, immediately following the
Closing, all conditions precedent to the Merger Closing will have been
satisfied.
          (m) Disclosure. All written disclosure materials provided to the
Investors regarding the Company, its business and the transactions contemplated
hereby furnished by or on behalf of the Company are true and correct in all
material respects and as otherwise contemplated in this Agreement and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein not misleading. No
event or circumstance has occurred or information exists with respect to the
Company or its business, properties, operations or financial

6



--------------------------------------------------------------------------------



 



condition, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company, but which has not been so publicly
announced or disclosed.
     4.2 Representations and Warranties of the Investors. Each of the Investors
hereby severally, but not jointly, represents and warrants to the Company as of
the Closing as follows:
          (a) Investment Intent. The Shares being purchased by the Investor
hereunder are being purchased for its own account, not as a nominee or agent,
and not with the view to, or for resale in connection with, any distribution or
public offering thereof within the meaning of the 1933 Act. The Investor
understands that such Shares have not been registered under the 1933 Act by
reason of their issuance in a transaction exempt from the registration and
prospectus delivery requirements of the 1933 Act pursuant to Section 4(2)
thereof and/or the provisions of Rule 506 of Regulation D promulgated
thereunder, and under the securities laws of applicable states and agrees to
deliver to the Company, if requested by the Company, an investment letter in
customary form. The Investor further understands that the certificates
representing such Shares bear a legend substantially similar to the following
and agrees that it will hold such Shares subject thereto:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED DIRECTLY OR
INDIRECTLY FROM THE ISSUER WITHOUT BEING REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAWS, AND ARE
RESTRICTED SECURITIES AS THAT TERM IS DEFINED UNDER RULE 144 PROMULGATED UNDER
THE ACT. THESE SHARES MAY NOT BE SOLD, PLEDGED, TRANSFERRED, DISTRIBUTED OR
OTHERWISE DISPOSED OF IN ANY MANNER (“TRANSFER”) UNLESS THEY ARE REGISTERED
UNDER THE ACT AND ANY APPLICABLE SECURITIES LAWS, OR UNLESS THE REQUEST FOR
TRANSFER IS ACCOMPANIED BY A FAVORABLE OPINION OF COUNSEL, REASONABLY
SATISFACTORY TO THE ISSUER, STATING THAT THE TRANSFER WILL NOT RESULT IN A
VIOLATION OF THE ACT OR ANY APPLICABLE SECURITIES LAWS.
          (b) Capacity of the Investor; Execution of Agreement. Such Investor
has all requisite power, authority and capacity to enter into this Agreement and
to perform the transactions and obligations to be performed by it hereunder. The
execution and delivery of this Agreement, and the performance by the Investor of
the transactions and obligations contemplated hereby, have been duly authorized
by all requisite corporate or individual, as the case may be, action of the
Investor. This Agreement has been duly executed and delivered by the Investor
and constitutes a valid and legally binding agreement of the Investor,
enforceable in accordance with its terms, except as enforcement thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws, both state and federal, affecting the enforcement of creditors’ rights or
remedies in general from time to time in effect and the exercise by courts of
equity powers or their application of principles of public policy.
          (c) Accredited Investor/Qualified Institutional Buyer. Each Investor
is an “accredited investor” as defined in Rule 501(a) of Regulation D
promulgated under the 1933 Act or a “qualified institutional buyer” within the
meaning of Rule 144A(a)(1) promulgated under the 1933 Act.
          (d) Suitability and Sophistication. The Investor has (i) such
knowledge and experience in financial and business matters that it is capable of
independently evaluating the risks and merits of purchasing the Shares it is
purchasing; (ii) independently evaluated the risks and merits of purchasing such
Shares and has independently determined that the Shares are a suitable
investment for it; and (iii) sufficient financial resources to bear the loss of
its entire investment in such Shares. The

7



--------------------------------------------------------------------------------



 



Investor has had an opportunity to review: the Company’s Annual Report on Form
10-K for the year ended December 31, 2008, the Company’s quarterly reports on
Form 10-Q for the periods ended March 31, 2009 and June 30, 2009, the Company’s
current report on Form 8-K filed with the SEC on July 14, 2009 and other filings
made by the Company under Section 13(a) of the 1934 Act since July 7, 2008 (the
“SEC Filings”).
          (e) Brokers, Finders, and Agents. The Investor is not, directly or
indirectly, obligated to anyone acting as broker, finder, or in any other
similar capacity in connection with this Agreement or the transactions
contemplated hereby. No Person has or, immediately following the consummation of
the transactions contemplated by this Agreement, will have, any right, interest
or valid claim against the Company or the Investor for any commission, fee or
other compensation as a finder or broker in connection with the transactions
contemplated by this Agreement, nor are there any brokers’ or finders’ fees or
any payments or promises of payment of similar nature, however characterized,
that have been paid or that are or may become payable in connection with the
transactions contemplated by this Agreement, as a result of any agreement or
arrangement made by the Investor.
          (f) Nationality; Residence. Each Investor is a citizen of the United
States of America and a resident of, or organized within, the state set forth
underneath such Investor’s name on Exhibit A attached to this Agreement.
          (g) General Solicitation. The Investor is not purchasing the Shares as
a result of any advertisement, article, notice or other communication regarding
the Shares published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.
     4.3 Rule 144. Each Investor acknowledges that the Shares it will be
purchasing must be held indefinitely unless subsequently registered under the
1933 Act or unless an exemption from such registration is available. Each
Investor acknowledges that the Company is neither obligated, nor has the present
intention, to register the Shares for resale pursuant to a registration
statement filed with the SEC. Each of the Investors is aware of the provisions
of Rule 144 promulgated under the 1933 Act which permit limited resale of shares
purchased in a private placement subject to the satisfaction of certain
conditions, including, among other things, the provisions of Rule 144(i), which
provide additional conditions that must be satisfied by (a) an issuer with
(i) no or nominal operations; and (ii) either (A) no or nominal assets;
(B) assets consisting solely of cash and cash equivalents; or (C) assets
consisting of any amount of cash and cash equivalents and nominal other assets;
or (b) an issuer that has been at any time previously an issuer described in
(a), and each Investor is further aware that the provisions of Rule 144(i) are
applicable to the Company.
SECTION V  MISCELLANEOUS.
     5.1 Waivers and Amendments. This Agreement may be amended or modified in
whole or in part only by a writing which makes reference to this Agreement
executed by the Investors and the Company. The obligations of any party
hereunder may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the party
claimed to have given the waiver; provided, however, that any waiver by any
party of any violation of, breach of, or default under any provision of this
Agreement or any other agreement provided for herein shall not be construed as,
or constitute, a continuing waiver of such provision, or waiver of any other
violation of, breach of or default under any other provision of this Agreement
or any other agreement provided for herein.

8



--------------------------------------------------------------------------------



 



     5.2 Entire Agreement. This Agreement (together with the Exhibits hereto)
and the other agreements and instruments expressly provided for herein, together
set forth the entire understanding of the parties hereto and supersede in their
entirety all prior contracts, agreements, arrangements, communications,
discussions, representations and warranties, whether oral or written, among the
parties with respect to the subject matter hereof.
     5.3 Governing Law. This Agreement shall in all respects be governed by and
construed in accordance with the internal substantive laws of the State of
Florida without giving effect to the principles of conflicts of law thereof.
Each of the parties hereto irrevocably agrees that any legal action or
proceeding arising out of or relating to this Agreement brought by any other
party or its successors or assigns shall be brought and determined in any
Florida state or federal court sitting in Miami-Dade County, Florida (or, if
such court lacks subject matter jurisdiction, in any appropriate Florida state
or federal court), and each of the parties hereby irrevocably submits to the
exclusive jurisdiction of the aforesaid courts for itself and with respect to
its property, generally and unconditionally, with regard to any such action or
proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby.
     5.4 Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ITS RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF THIS AGREEMENT. EACH OF THE PARTIES HERETO ALSO WAIVES ANY BOND
OR SURETY OR SECURITY UPON SUCH BOND THAT MIGHT, BUT FOR THIS WAIVER, BE
REQUIRED OF THE OTHER PARTY. THE SCOPE OF THIS WAIVER IS INTENDED TO BE
ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THIS AGREEMENT, INCLUDING, BUT NOT LIMITED TO, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO THIS AGREEMENT. EACH OF THE PARTIES HERETO HEREBY
FURTHER ACKNOWLEDGES AND AGREES THAT EACH HAS REVIEWED OR HAD THE OPPORTUNITY TO
REVIEW THIS WAIVER WITH ITS RESPECTIVE LEGAL COUNSEL, AND THAT IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH SUCH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.
     5.5 Public Announcements. Except as provided below in this Section 5.5,
none of the parties hereto shall publicly disclose the execution, delivery or
contents of this Agreement other than (i) with the prior written consent of the
other parties hereto, or (ii) as required by any applicable law (including for
the purpose of holding shareholder or stockholder meetings and proxies
therefor), the applicable rules of any stock exchange, or any Governmental
Authority. Without limiting the foregoing, the parties understand that this
Agreement will be publicly filed by the Company with the SEC and that the
Company may issue press releases and/or public statements with respect to this
Agreement and the Merger. Nothing contained herein shall prohibit the Company
from making any such disclosure if required by any applicable law or any
Governmental Authority.
     5.6 Notices. Any notice, request or other communication required or
permitted hereunder shall be in writing and be deemed to have been duly given
(a) when personally delivered or sent by facsimile transmission (the receipt of
which is confirmed in writing), (b) one Business Day after being sent by a
nationally recognized overnight courier service or (c) five Business Days after
being sent by registered or certified mail, return receipt requested, postage
prepaid, to the parties at their respective addresses set forth below.

9



--------------------------------------------------------------------------------



 



         
 
  If to the Company:   QuikByte Software, Inc.
 
      4400 Biscayne Boulevard
 
      Suite 950
 
      Miami, Florida 33137
 
      Attn: Glenn Halpryn, CEO
 
      Facsimile: (305) 573-4115
 
       
 
  with a courtesy copy (not   Robert L. Grossman, Esq.
 
  constituting notice) to:   Greenberg Traurig, P.A.
 
      1221 Brickell Avenue
 
      Miami, Florida 33131
 
      Facsimile: (305) 961-5756
 
       
 
  if to Investors:   At the addresses set forth across from each Investor’s name
on Exhibit A hereto.
 
       
 
      Any party by written notice to the other may change the address or the
persons to whom notices or copies thereof shall be directed.

     5.7 Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of counterparts, each of which shall be deemed to be an original, and
all of which together will constitute one and the same instrument. Any
facsimile, scanned or e-mailed copy of this Agreement will be deemed an original
for all purposes and any facsimile, scanned or e-mailed copy of an original
written signature shall be deemed to have the same effect as an original written
signature.
     5.8 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Company may not assign or transfer its rights
hereunder without the prior written consent of the Investors and no Investor may
assign or transfer its rights hereunder without the prior written consent of the
Company.
     5.9 Third Parties. Nothing expressed or implied in this Agreement is
intended, or shall be construed, to confer upon or give any Person other than
the parties hereto and their successors and assigns any rights or remedies under
or by reason of this Agreement.
     5.10 Exhibits. The Exhibits attached to this Agreement are incorporated
herein and shall be part of this Agreement for all purposes.
     5.11 Expenses. Each party shall bear and pay all of the legal, accounting
and other costs and expenses incurred by it in connection with the transactions
contemplated by this Agreement.
     5.12 Headings. The headings in this Agreement are solely for convenience of
reference and shall not be given any effect in the construction or
interpretation of this Agreement.
     5.13 Interpretation. Whenever the context may require, any pronoun used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns, pronouns and verbs shall include the plural and vice
versa.
[Signature Page Follows]

10



--------------------------------------------------------------------------------



 



SIGNATURE PAGES TO
STOCK PURCHASE AGREEMENT
BY AND AMONG
QUIKBYTE SOFTWARE, INC. AND THE INVESTORS
     IN WITNESS WHEREOF, the Company and each of the Investors have executed
this Agreement as of the date first above written.

                  COMPANY:    
 
                QuikByte Software, Inc.,
a Colorado corporation    
 
           
 
  By:        
 
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   
 
            INVESTOR (if an individual):   INVESTOR (if an entity):      
 
                      (Signature)   (Legal Name of Entity)    
 
           
 
  By:        
 
(Print Name)
     
 
   
 
           
 
  Name:        
 
     
 
   
 
           
 
  Title:        
 
     
 
   

11



--------------------------------------------------------------------------------



 



EXHIBIT A
SCHEDULE OF INVESTORS

                  Name, Address and   Number of     State of Residence or
Organization   Shares Purchased   Purchase Price  
Total:
    44,634,374     $ 2,000,000.00  

A-1



--------------------------------------------------------------------------------



 



EXHIBIT B
INVESTOR LOCK-UP AGREEMENT
QuikByte Software, Inc.
4400 Biscayne Blvd., Suite 950
Miami, FL 33137
Attn: Glenn L. Halpryn, CEO
Ladies and Gentlemen:
     The undersigned, a holder of shares of Sorrento Therapeutics, Inc., a
Delaware corporation (“Sorrento”), and/or QuikByte Software, Inc., a Colorado
corporation (together with its successors, “Parent”), will hold shares of common
stock, $0.0001 par value, of Parent (“Parent Shares”) after the transactions
contemplated by that certain Merger Agreement, dated as of July 14, 2009 by and
among Sorrento, Parent, Sorrento Merger Corp., Inc., a Delaware corporation,
Stephen Zaniboni, an individual as the Stockholders’ Agent thereunder, and Glenn
Halpryn, an individual as Parent Representative thereunder, as amended (the
“Merger Agreement”). For good and valuable consideration, the undersigned hereby
irrevocably agrees that following the closing of the merger contemplated under
the Merger Agreement (the “Merger”), the undersigned will not, directly or
indirectly, (1) offer for sale, sell, pledge or otherwise dispose of (or enter
into any transaction or device that is designed to, or could be expected to,
result in the disposition by any person at any time in the future of) any Parent
Share, including, Parent Shares that may be deemed to be beneficially owned by
the undersigned in accordance with the rules and regulations of the United
States Securities and Exchange Commission and Parent Shares that may be issued
upon exercise of any options or warrants, or securities convertible into or
exercisable or exchangeable for Parent Shares, (2) enter into any swap or other
derivatives transaction that transfers to another, in whole or in part, any of
the economic benefits or risks of ownership of Parent Shares, whether any such
transaction described in clause (1) or (2) above is to be settled by delivery of
Parent Shares or other securities, in cash or otherwise, (3) make any demand for
or exercise any right or cause to be filed a registration statement, including
any amendments thereto, with respect to the registration of any Parent Shares or
securities convertible into or exercisable or exchangeable for Parent Shares or
any other securities of Parent, or (4) publicly disclose the intention to do any
of the foregoing, in each case, for a period commencing on the date of the
closing of the Merger and ending on the twenty-four (24) month anniversary of
such date. Notwithstanding the foregoing, this Lock-Up Letter Agreement shall
automatically terminate and the undersigned holder will be automatically
released from any transfer restrictions hereunder on the last business date that
is immediately prior to the consummation of a Change of Control. For purposes
hereof, a “Change of Control” shall mean any transaction or series of
transactions involving (i) any merger, consolidation, share exchange, business
combination, issuance of securities, direct or indirect acquisition of
securities, recapitalization, tender offer, exchange offer or other similar
transaction involving Parent, as a result of which the shareholders of Parent
immediately prior to such transaction hold, in the aggregate, less than 50% of
the voting power of Parent or the surviving entity immediately after such
transaction on a fully-diluted basis; (ii) any direct or indirect sale, lease,
exchange, transfer, license, acquisition or disposition of all or substantially
all of the business or assets (including intangible assets) of Parent; or
(iii) any liquidation or dissolution of Parent.
     In furtherance of the foregoing, Parent and its transfer agent on its
behalf are hereby authorized to decline to make any transfer of securities if
such transfer would constitute a violation or breach of this Lock-Up Letter
Agreement.

B-1



--------------------------------------------------------------------------------



 



     The undersigned hereby represents and warrants that the undersigned has
full power and authority to enter into this Lock-Up Letter Agreement and that,
upon request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.

                  Yours truly,    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:  
 
   
 
     
 
   

Dated:                                         
Accepted and Acknowledged:
QuikByte Software, Inc.

         
By:
       
Name:
 
 
   
Title:
 
 
   
 
 
 
   

B-2